Citation Nr: 1453923	
Decision Date: 12/08/14    Archive Date: 12/16/14

DOCKET NO.  12-21 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for residuals of cold injury of the right foot.

2.  Entitlement to an evaluation in excess of 20 percent for residuals of cold injury of the left lower extremity.

3.  Entitlement to a total disability rating based on individual unemployabilty due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Bryan Held, Agent


ATTORNEY FOR THE BOARD

Bonnie Yoon, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from March 1983 to April 1985.  

This matter comes to the Board of Veterans' Appeals (Board) from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which continued a 20 percent evaluation for residuals of frostbite of feet.  Subsequently, a June 2012 Decision Review Officer decision found that the right and left feet were more appropriately evaluated separately, and assigned a 30 percent evaluation for the right foot under Diagnostic Code 7122 and continued a 20 percent evaluation for the left foot.  

The Board has recharacterized the claim for an increased rating for residuals of cold injury to the left foot as residuals of cold injury of the left lower extremity to better reflect the Veteran's contentions regarding his currently appealed claim.  

The Board has reviewed the Veteran's paper claims file as well as the electronic records maintained in the Veterans Benefits Management System (VBMS) and the Virtual VA system to ensure consideration of the totality of the evidence.

The issues of entitlement to an evaluation in excess of 20 percent for residuals of cold injury to the left lower extremity and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a June 2012 Decision Review Officer (DRO) decision, the RO awarded the Veteran a 30 percent evaluation for residuals of cold injury of the right foot, effective from April 29, 2010. 

2.  In a July 2012 correspondence (in lieu of VA Form 9), the Veteran stated that a 30 percent evaluation for the right foot would satisfy his appeal.


CONCLUSION OF LAW
 
The criteria for dismissal of the appeal for an evaluation in excess of 30 percent for residuals of cold injury of the right foot are met.  38 U.S.C.A. § 7105 (West 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In a June 2012 Decision Review Officer (DRO) decision, the RO awarded the Veteran a 30 percent evaluation under 38 C.F.R. § 4.104, Diagnostic Code 7122, for residuals of cold injury of the right foot, effective from April 29, 2010.  In a July 2012 correspondence (in lieu of VA Form 9), the Veteran stated that he was seeking  a 30 percent evaluation for his left foot, and that it would satisfy his appeal if he were awarded 30 percent for the right foot and 30 percent for the left foot.

A Veteran is presumed to be seeking the maximum evaluation possible, unless he specifies otherwise.  AB v. Brown, 6 Vet. App. 35 (1993).  Here, the Veteran has limited his appeal to a 30 percent evaluation for residuals of cold injury of the right foot.  Therefore, the Board finds that the grant of the 30 percent evaluation fully satisfied the Veteran's appeal.  As there remains no question or controversy for consideration by the Board with regard to this issue, the appeal must be dismissed.  38 U.S.C.A. § 7105(c)(5).

 
ORDER

The appeal for an evaluation in excess of 30 percent for residuals of cold injury of the right foot is dismissed.


REMAND

In October 2013, the Veteran underwent a VA examination to assess the nature and severity of his residuals of cold injuries affecting the left lower extremity.  The Board finds that the results of the VA examination are inadequate.  Despite Veteran's complaints or contentions related to his service-connected cold injury residuals, no specific cold injury residuals were identified by the VA examiner.  The examiner only identified symptoms, including arthralgia, cold sensitivity, and numbness.  Additionally, while the examiner indicated that the claims file was reviewed, she failed to address the Veteran's complaints of pain and weakness in the legs.  Therefore, the Board finds that a new VA examination must be obtained.  

Additionally updated VA treatment records, from October 2013 to present, should be associated with the claims file.

With regard to TDIU, this issue is inextricably intertwined with the issue of entitlement to an increased rating for residuals of cold injury of the left lower extremity.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that issues are inextricably intertwined and must be considered together when a decision concerning one could have a significant impact on the other).  Therefore, appellate adjudication of the TDIU issue is deferred pending completion of the actions requested below.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any updated VA treatment records from the VAMC in Durham, and all associated clinics, as well as any other VA facility identified by Veteran or in the record, for the period since October 2013.

2.  The Veteran should be scheduled for an appropriate VA examination to determine the current severity of his cold injury residuals of the left lower extremity.  The claims folder must be made available to the examiner, and the examiner should indicate on the examination report that the claims folder was reviewed in conjunction with the examination.  Any and all studies, tests and evaluations deemed necessary by the examiner should be performed.  

The examiner must identify all current residuals of the acknowledged in-service cold injury of the left lower extremity.

The examiner should comment on whether the Veteran's left lower extremity is affected by arthralgia or other pain, numbness, or cold sensitivity plus tissue loss, nail abnormalities, color changes, locally impaired sensation, hyperhidrosis, or X-ray abnormalities (osteoporosis, subarticular punched out lesions, or osteoarthritis).  The examiner should also discuss any of the Veteran's additional symptoms, including his reports of pain and weakness in the legs. The examiner is also requested to describe the functional effects caused by the Veteran's residuals of cold injury of the left lower extremity and cold injury of his right foot, and there impact on his ability to work and activities of daily life.

3.  After undertaking any other development deemed appropriate, the RO should readjudicate the issues on appeal, to include entitlement to TDIU.  If the benefit sought is not granted, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded an opportunity to respond.  Then return the case to the Board for further review if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


